Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20180235013, “Jung”) in view of Xiong (US 20170111908).

		Re claims 1, 9, 10 and 20, Jung discloses a wireless communication device (figure 6, element 302) receiving broadcasted message from a wireless communication node (figure 3, element 304, paragraph [0029]) indicating first and second formats (figure 5, step 202) respectively correspond to first and second cell coverage ranges of the wireless communication node (paragraph [0029]), wherein the first format is used by a plurality of wireless communication devices to send respective first random access preambles and the second format is used by the plurality of wireless communication devices to send respective second random access preambles (figure 5, step 206, paragraph [0047]), but 
		Re claims 2 and 11, Jung discloses the at least one broadcasted message comprises at least one of: a System Information Block Type 1, a System Information Block Type 2, a System Information Block Type 3, a System Information Block Type 5, and a System Information Block Type 22 (paragraph [0029]).
		Re claims 3 and 12, Jung discloses the at least one broadcasted message indicates the second format by providing at least one of: a list of carriers allocated for the second format, a sub-carrier spacing allocated for the second format (paragraph [0039]), a time duration of a cyclic prefix allocated for the second format (paragraph [0048]), first information indicating respective resources allocated for the first and second formats based on a plurality of enhanced coverage levels of the plurality of wireless communication devices (paragraph [0062]), second information indicating one or more cell selection/reselection parameters associated with the either the first or second format, and third information indicating respective maximum repetition numbers for sending a plurality of messages during a random access procedure.

		Re claims 5 and 14, Jung discloses the first information comprises a number of sub-carriers to indicate whether a set of resources are allocated for either the first or second format (figure 2, paragraph [0039]).
		Re claim 8, Jung discloses the at least one broadcasted message indicates the second	format based on no consideration of respective enhanced coverage levels of the plurality of wireless communication devices (figure 5, step 202).
	Re claim 16, Jung discloses based on whether the first format is allowed to use, determining at least one set of resources allocated for either the first or second format; and using the at least one set of resources to perform a random access procedure (figure 9, paragraph [0114]).
		Re claim 17, the modified system of Jung discloses the determining at least one set of resources allocated for either the first or second format is further based on the plurality of enhanced coverage levels (table 1 of Xiong) of the wireless communication device indicated in the first information (figure 2 of Jung).
		Re claim 18, Jung discloses all of the limitations of the base claim, but fails to disclose the determining at least one set of resources allocated for either the first or second format is further based on a distance from the wireless communication device to 
		Re claim 19, Jung discloses all of the limitations of the base claim, but fails to disclose estimating the distance based on at least one of: a last used timing advanced command, a last used random access preamble format, a measured Reference Signals Received Power (RSRP) level, and a measured Path Loss level. However, Jung discloses measuring path loss (paragraph [0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jung for the benefit of selecting a given preamble format by considering path loss level.

Allowable Subject Matter

Claims 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467